Allowable Subject Matter
Claims 14-26 and 28-37  are allowed.
The following is an examiner’s statement of reasons for allowance: during the prosecution of the claimed invention the limitations “a grinding drive unit and a grinding disk that is mounted therein and is driven to rotate by the drive unit, wherein the grinding disk directly applies an application force on a workpiece in a feed direction of the grinding disk, thereby directly and exclusively driving the workpiece to rotate; a support device that is coupled to the workpiece and arranged to obstruct the rotational movement of the workpiece such that the workpiece and arranged to obstruct the rotational movement of the workpiece such that the workpiece is driven to rotate and is ground by the grinding disk responsive to the application force, wherein through the grinding drive unit, the grinding disk can be applied in the radial direction thereof against the workpiece having a rotationally symmetrical contour, and the support device comprises at least one first flat contact surface and one second flat contact surface, which are arranged to form a prism with the first and second contact surfaces forming oblique contact surfaces that are both operationally immobile in the circumferential direction of the workpiece, extend at a distance from one another along the workpiece, and encompass the workpiece under sliding contact in such a manner that the workpiece is held at an optimal position for grinding process and the application force pushes the workpiece against the first and second flat contact surfaces, with one of the first and second flat contact surfaces disposed on an opposite side of the workpiece from the grinding disk in the feeding direction; a brake arranged on the support device, the brake having a braking body that acts on the workpiece via an adjustment device with an adjustable braking force, wherein the adjustment device is an actuator controlling the clamping force of the braking body acting on the workpiece; a device for measuring rotational speed configured to constantly monitor the workpiece rotational speed; and an assessment and regulation arrangement configured to constantly maintain an optimal balance between the rotational speed of the grinding disk, the application force applied by the grinding disk, and the braking force applied by the braking body”,  “the actuator is configured to rotate the braking body relative to the workpiece to adjust the braking force applied to the workpiece", "the braking body is pivotally attached to the support device”, and “the support device includes a base comprising the first flat contact surface and the second flat contact surface, and wherein the brake comprising an upper arm pivotably mounted to the base” fails to render the claimed invention obvious or anticipated. For instance, Fournier discloses a steady rest for a grinding apparatus wherein a portion 16 as a brake element pivotally comes into contact with the workpiece 18 and furthermore incorporating a first and second contact surfaces 12 and 14 which support the workpiece further (Fig 1 and 2:51-53).However, '6723 fails to disclose the first and second contact surfaces being immobile. Furthermore, US3854252 discloses a centerless grinding apparatus wherein a workpiece 17 is ground by a grinding wheel 13 while being supported by portions 30 and 31 which one can be interpreted as a braking element however ‘4252 fails to disclose “the brake having a braking body that acts on the workpiece via an adjustment device with an adjustable braking force; wherein the adjustment device is an actuator controlling the clamping force of the braking body acting on the workpiece; a device for measuring rotational speed configured to constantly monitor the workpiece rotational speed; and an assessment and regulation arrangement configured to constantly maintain an optimal balance between the rotational speed of the grinding disk, the application force applied by the grinding disk, and the braking force applied by the braking body”  Further search and consideration has failed to render the claimed invention obvious or anticipated therefore for the reasons above claims 14-26 and 28-37  have been considered as containing allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723